


Exhibit 10.11
















[bmslogo.jpg]








--------------------------------------------------------------------------------




PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT






















UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith




















EFFECTIVE:    June 1, 2011
EXPIRATION:    June 1, 2012
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT






--------------------------------------------------------------------------------




ARTICLE
DESCRIPTION
PAGE
 
 
 
1
BUSINESS COVERED
1
2
RETENTION AND LIMIT
1
3
TERM
2
4
TERRITORY
3
5
EXCLUSIONS
3
6
DEFINITIONS
4
7
NET RETAINED LINES
7
8
OTHER REINSURANCE
7
9
PREMIUM
7
10
REINSTATEMENT
9
11
NOTICE OF LOSS AND LOSS SETTLEMENTS
9
12
LATE PAYMENTS
9
13
SALVAGE AND SUBROGATION
11
14
OFFSET
11
15
UNAUTHORIZED REINSURANCE
11
16
TAXES
13
17
CURRENCY
13
18
DELAY, OMISSION OR ERROR
13
19
ACCESS TO RECORDS
14
20
ARBITRATION
14
21
SERVICE OF SUIT
15
22
INSOLVENCY
15
23
THIRD PARTY RIGHTS
16
24
SEVERABILITY
16
25
CONFIDENTIALITY
16
26
ENTIRE AGREEMENT
17
27
CHOICE OF LAW AND JURISDICTION
17
28
INTERMEDIARY
17
29
NOTICES AND MODE OF EXECUTION
17
Attachments:
Schedule A - First Property Catastrophe Excess of Loss Reinsurance
Schedule B - Second Property Catastrophe Excess of Loss Reinsurance
Schedule C - Third Property Catastrophe Excess of Loss Reinsurance
Schedule D - Fourth Property Catastrophe Excess of Loss Reinsurance
Nuclear Incident Exclusion Clause ‑ Physical Damage ‑ Reinsurance - USA
Terrorism Exclusion Clause (NMA2930c)
Trust Agreement Requirements Clause





--------------------------------------------------------------------------------




PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
(hereinafter referred to as the “Agreement”)


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith
(hereinafter referred to collectively as the "Company")


and


the Subscribing Reinsurer(s) identified in the
Interests and Liabilities Contract(s)
attached to and forming part of this Agreement
(hereinafter referred to as the "Reinsurer")




ARTICLE 1 - BUSINESS COVERED


This Agreement is to indemnify the Company in respect of its net excess
liability which may accrue to the Company under any policies, contracts or
binders of insurance or reinsurance (hereinafter called “Policies”) in force at
the effective time and date hereof or issued or renewed at or after that time
and date with effective dates during the term of this Agreement, by or on behalf
of the Company, and classified by the Company as Property Business, including
but not limited to Homeowners and Condominium Owners, including Earthquake on
those policies issued in South Carolina, subject to the terms and conditions
herein contained. 


ARTICLE 2- RETENTION AND LIMIT


The Reinsurer will be liable in respect of each and every Loss Occurrence, for
the Ultimate Net Loss over and above an initial Ultimate Net Loss for that
excess layer as shown in the Schedules attached hereto, each and every Loss
Occurrence, subject to a limit for that excess layer shown in the Schedules
attached hereto, each and every Loss Occurrence.


The Florida Hurricane Catastrophe Fund (“FHCF”) limit provided pursuant to
Section 215.555 (4)(c)(1)., Florida Statutes (commonly referred to as the
“Mandatory Layer,” which is currently estimated to be $271,411,828 (at 90%)
excess of $117,546,480, and the FHCF limit provided pursuant to Section 215.555
(17), Florida Statutes (and defined therein as the “Temporary Increase in
Coverage Limit Option,” which is currently estimated to be $63,861,163 (at 90%)
excess of $147,703,350), shall be deemed to inure to the benefit of this
Agreement whether collectible or not and shall be deemed to be paid to the
Company in accordance with the FHCF reimbursement contract at the Projected
Payout Multiple set forth therein as of the date hereof (calculated based on a
claims paying capacity of the FHCF of $18,500,000,000 and will be deemed not to
be reduced by any subsequent recalculation of the Projected Payout Multiple or
the final Payout Multiple due to any reduction or exhaustion of the FHCF's
claims-paying capacity as respects either the Mandatory Layer or the Temporary
Increase in Coverage Limit Option.






--------------------------------------------------------------------------------




ARTICLE 3 - TERM


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2011, with respect to losses arising out of Loss Occurrences commencing at or
after that time and date, and shall remain in full force and effect until 12:01
a.m., Eastern Standard Time, June 1, 2012.


The Company may terminate or reduce a subscribing reinsurer's percentage share
in this Agreement at any time by giving prior written notice to the subscribing
reinsurer by certified mail in the event of any of the following:


1)
The subscribing reinsurer's policyholders' surplus falls by 20% or more from the
inception of this Agreement; or

2)
A State Insurance Department or other legal authority orders the subscribing
reinsurer to cease writing business; or

3)
The subscribing reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operation; or

4)
The subscribing reinsurer has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling the subscribing
reinsurer's operations previously; or

1)
The subscribing reinsurer ceases assuming new and renewal property treaty
reinsurance business; or

6)
The subscribing reinsurer's A.M. Best or Standard and Poor's rating is
downgraded below A-.



In the event the Company terminates or reduces a subscribing reinsurer's
percentage share in accordance with this paragraph, the termination or reduction
will be effective for losses arising out of Loss Occurrences commencing on or
after the date of the written notice to the subscribing reinsurer, and the
premium due to the subscribing reinsurer for any reduced percentage share for
the Agreement Year will be reduced on a pro rata basis for the portion of the
Agreement Year which is unexpired as of that date. Any return premium owed by
the subscribing reinsurer in accordance with such a termination or reduction
shall be payable as promptly as possible, but no later than 30 days following
the effective date of reduction or termination. If a loss has been paid under
this Agreement or a subscribing reinsurer's share is terminated after November
30, 2011, then no such return premium shall be made.


Should this Agreement expire while a loss covered hereunder is in progress, the
Reinsurer shall be responsible for the loss in progress in the same manner and
to the same extent it would have been responsible had the Agreement expired the
day following the conclusion of the loss in progress.




--------------------------------------------------------------------------------




ARTICLE 4 - TERRITORY


This Agreement shall follow the territorial limits of the Company's original
Policies.


ARTICLE 5 - EXCLUSIONS


This Agreement does not apply to and specifically excludes the following:


A.
Reinsurance assumed, except as respects the following: Reinsurance assumed as a
result of the depopulation of the Citizens Property and Casualty Insurance
Company and any successor organisation of this entity and/or any reinsurance
assumed from Private Carriers as a result of depopulations.

B.
Financial guarantee and/or insolvency.

C.
Third party liability and medical payments business.

D.
Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association; and any combination of insurers or reinsurers formed for the
purpose of covering specific perils, specific classes of business or for the
purpose of insuring risks located in specific geographical areas and any
assessments from Citizens Property and Casualty Insurance Company and any
successor organisation of this entity.

E.
All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

F.
Loss or liability from any Pool, Association or Syndicate and any assessment or
similar demand for payment related to the Florida Hurricane Catastrophe Fund.

G.
All Accident and Health, Fidelity, Surety, Boiler and Machinery, Workers'
Compensation and Credit business.

H.
All Ocean Marine business.

I.
Flood and/or earthquake when written as such, except for earthquake business
issued in South Carolina.

J.
Difference in Conditions insurances and similar kinds of insurances, however
styled, insofar as they may provide coverage for losses from the following
causes:

1)
Flood, surface water, waves, tidal water or tidal waves, overflow of streams or
other bodies of water or spray from any of the foregoing, all whether
wind‑driven or not, except when covering property in transit; or

2)
Earthquake, landslide, subsidence or other earth movement or volcanic eruption,
except when covering property in transit.

K.
Mortgage Impairment insurances and similar kinds of insurances, however styled.





--------------------------------------------------------------------------------




L.
All Automobile Business.

M.
Loss or damage directly or indirectly occasioned by, happening through or in
consequences of war, invasion, acts of foreign enemies, hostilities (whether war
be declared or not), civil war, rebellion, revolution, insurrection, military or
usurped power, or confiscation or nationalisation or requisition or destruction
of or damage to property by or under the order of any government or public or
local authority.

N.
Loss and/or Damage and/or Costs and/or Expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude any payment of the cost of
removal of debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25% of the Company's property loss under the
applicable original Policy.

O.
Nuclear risks as defined in the "Nuclear Incident Exclusion Clause ‑ Physical
Damage Reinsurance" attached to and forming part of this Agreement.

P.
All liability arising out of mold, spores and/or fungus but this exclusion shall
not apply to those losses which follow as a direct result of a loss caused by a
peril otherwise covered hereunder.

Q.
Terrorism, in accordance with NMA2930c, attached hereto.



The Reinsurer shall not be required to provide cover or pay any claim or provide
any benefit hereunder that would cause the Reinsurer to be in violation of any
applicable trade or economic sanctions, laws or regulations.


ARTICLE 6 - DEFINITIONS


A.
The term “Loss Occurrence” shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of any
one Loss Occurrence shall be limited to all individual losses sustained by the
Company occurring during any period of 168 consecutive hours arising out of and
directly occasioned by the same event except that the term Loss Occurrence shall
be further defined as follows:

(i)
As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

(ii)
As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an insured's premises by
strikers, provided such occupation commenced during the aforesaid period.

(iii)
As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company's Loss Occurrence.





--------------------------------------------------------------------------------




(iv)
As regards freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company's Loss Occurrence.



For all Loss Occurrences, other than (ii) above, the Company may choose the date
and time when any such period of consecutive hours commences provided that it is
not earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any “Loss Occurrence” referred to in
sub-paragraph (i) above where only one such period of 96 consecutive hours shall
apply with respect to one event, regardless of the duration of the event.


As respects those Loss Occurrences referred to in (ii) above, if the disaster,
accident or loss occasioned by the event is of greater duration than 72
consecutive hours, then the Company may divide that disaster, accident or loss
into two or more Loss Occurrences provided no two periods overlap and no
individual loss is included in more than one such period and provided that no
period commences earlier than the date and time of the occurrence of the first
recorded individual loss sustained by the Company arising out of that disaster,
accident or loss.


No individual losses occasioned by an event that would be covered by the 72
hours clause, may be included in any loss occurrence claimed under the 96 hours
clause, nor may individual losses occasioned by an event that would be covered
by either the 72 or 96 hours clauses, be included in any “Loss Occurrence”
claimed under the 168 hours provision.


Losses directly or indirectly occasioned by:
(i)
loss of, alteration of, or damage to

or
(ii)
a reduction in the functionality, availability or operation of



a computer system, hardware, programme, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the Company
or not, do not in and of themselves constitute an event unless arising out of
one or more of the following perils:


fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.


Any date change, including leap year calculations, shall not in and of itself be
regarded as a loss occurrence for the purposes of this Agreement.






--------------------------------------------------------------------------------




B.
The term “Ultimate Net Loss” as used herein is defined as the sum or sums
(including 90% of any Extra Contractual Obligations and/or 90% of any Loss In
Excess of Policy Limits, and any Loss Adjustment Expenses as hereinafter
defined, provided there is an indemnity loss hereunder, and any Loss Adjustment
Expense/fair rental value unrecoverable from the FHCF) paid or payable by the
Company in settlement of claims and in satisfaction of judgments rendered on
account of such claims, after deduction of all salvage, all recoveries and all
claims on inuring insurance or reinsurance, whether collectible or not. Nothing
herein shall be construed to mean that losses under this Agreement are not
recoverable until the Company's Ultimate Net Loss has been ascertained.



C.
The terms “Loss In Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:



1.
“Loss In Excess of Policy Limits” shall mean any amount paid or payable by the
Company in excess of its Policy limits, but otherwise within the terms of its
Policy, as a result of an action against it by its insured or its insured's
assignee to recover damages the insured is legally obligated to pay because of
the Company's alleged or actual negligence or bad faith in rejecting a
settlement within Policy limits, or in discharging its duty to defend or prepare
the defense in the trial of an action against its insured, or in discharging its
duty to prepare or prosecute an appeal consequent upon such an action.

2.
“Extra Contractual Obligations” shall mean any punitive, exemplary, compensatory
or consequential damages, other than Loss In Excess of Policy Limits, paid or
payable by the Company as a result of an action against it by its insured or its
insured's assignee, which action alleges negligence or bad faith on the part of
the Company in handling a claim under a policy subject to this Agreement.



An Extra Contractual Obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
Policy and shall constitute part of the original loss.


Notwithstanding anything stated herein, this Agreement shall not apply to any
Loss In Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense, settlement of any claim covered hereunder.


Savings Clause (Applicable only if the Reinsurer is domiciled in the State of
New York): In no event shall coverage be provided to the extent that such
coverage is not permitted under New York law.


D.
The term “Loss Adjustment Expense” as used herein shall mean expenses allocable
to the investigation, appraisal, adjustment, settlement, litigation, defense
and/or appeal of specific claims reinsured hereunder, regardless of how such
expenses are classified for statutory reporting purposes. Loss Adjustment
Expense shall include, but not be limited to, Loss Adjustment Expense not
recoverable from the FHCF, interest on judgments, expenses of outside adjusters,
and a pro rata share of the salaries and expenses of the Company's field
employees according to the time occupied adjusting such losses, but excluding
salaries of the Company's officials and any normal overhead charges, and
excluding Declaratory Judgment Expenses or other legal expenses and costs
incurred in connection with coverage questions and legal actions connected
thereto.







--------------------------------------------------------------------------------




E.
The term “Declaratory Judgment Expense” as used herein shall mean the Company's
own costs and legal expense incurred in direct connection with declaratory
judgment actions brought to determine the Company's defense and/or
indemnification obligations that are assignable to specific claims arising out
of policies reinsured by this Agreement, regardless of whether the declaratory
judgment action is considered successful or unsuccessful. Any Declaratory
Judgment Expense will be deemed to have been incurred by the Company on the date
of the original loss, if any, giving rise to the declaratory judgment action.



F.
The term “Agreement Year” as used herein shall be defined as the period from
12:01 a.m., Eastern Standard Time, June 1, 2011, until 12:01 a.m., Eastern
Standard Time, June 1, 2012. However, if this Agreement is terminated, Agreement
Year as used herein shall mean the period from 12:01 a.m., Eastern Standard
Time, June 1, 2011 through the effective date of termination.



ARTICLE 7 - NET RETAINED LINES


This Agreement applies only to that portion of any insurances or reinsurances
covered by this Agreement which the Company retains net for its own account
(prior to deduction of any underlying reinsurance), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Agreement attaches, only loss or losses in respect of that
portion of any insurances or reinsurances which the Company retains net for its
own account shall be included.


It is understood and agreed that the amount of the Reinsurer's liability
hereunder in respect of any loss or losses shall not be increased by reason of
the inability of the Company to collect from any other reinsurers, whether
specific or general, any amounts which may have become due from them, whether
such inability arises from the insolvency of such other reinsurers or otherwise.


ARTICLE 8 - OTHER REINSURANCE


The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and shall be entirely
disregarded in applying all of the provisions of this Agreement.


ARTICLE 9 - PREMIUM


A.
As premium for each excess layer of reinsurance coverage provided by this
Agreement, the Company shall pay the Reinsurer the greater of the following:







--------------------------------------------------------------------------------




1.
The amount, shown as “Minimum Premium” for that excess layer in the Schedules
attached hereto; or



2.
The percentage, shown as “provisional rate” for that excess layer in the
Schedules attached hereto to the Company's Total Insurance Values (“TIV”) in
force for Coverages A, B, C and D in respect of the Company's Florida and South
Carolina Homeowners/Dwelling/Condominium Business as at September 30, 2011.



B.
The Company shall pay the Reinsurer a deposit premium for each excess layer of
the amount, shown as “Deposit Premium” for that excess layer in the Schedules
attached hereto, which is payable in three installments. The three installments
shall be amounts equal to 33.33% of “Deposit Premium” for that excess layer due
at July 1, 2011, 33.33% due at October 1, 2011, and 33.34% due at January 1,
2012. However, in the event this Agreement is terminated, there shall be no
deposit premium installments due after the effective date of termination.



C.    “Adjusted deposit premium” as used herein shall mean:


1.
The premium due hereunder for each excess layer, computed in accordance with
paragraph A above; less



2.
The first, second and third installments paid for each excess layer in
accordance with paragraph B above.



D.
No later than April 1, 2012 (or the date of termination in the event this
Agreement is terminated prior to April 1, 2012), the Company shall provide a
report to the Reinsurer setting forth the premium due hereunder for each excess
layer, computed in accordance with paragraph A above, and the adjusted deposit
premium for each excess layer, computed in accordance with paragraph C above. In
the event this Agreement is terminated prior to April 1, 2012, any additional
premium due the Reinsurer or return premium due the Company shall be remitted
promptly.



Should the TIV in force for Coverages A, B, C and D in respect of the Company's
Florida and South Carolina Homeowners/Dwelling/Condominium business as at
September 30, 2011 increase 10% or less than 10% of $39,986,886,759, there will
be no additional premium due the Reinsurer. Should the TIV in force for
Coverages A, B, C and D in respect of the Company's Florida and South Carolina
Homeowners/Dwelling/Condominium business as at September 30, 2011 increase more
than 10% of $39,986,886,759, the Company shall pay additional premium as
determined by the provisional rate for each excess layer applied to the amount
of TIV in excess of 10% of $39,986,886,759.


Should the TIV in force for Coverages A, B, C and D in respect of the Company's
Florida and South Carolina Homeowners/Dwelling/Condominium business as at
September 30, 2011 decrease less than 5% of $39,986,886,759, the Reinsurer shall
not return any premium as determined by the provisional rate for each excess
layer applied to the amount of TIV. Should the TIV in force for Coverages A, B,
C and D in respect of the Company's Florida and South Carolina
Homeowners/Dwelling/Condominium business as of September 30, 2011 decrease by 5%
or more of $39,986,886,759, the Reinsurer shall return 100% of the premium as
determined by the provisional rate for each excess layer applied to the amount
of TIV as of September 30, 2011, subject to the minimum premium in accordance
with paragraph A. 1. above.
    




--------------------------------------------------------------------------------




ARTICLE 10 - REINSTATEMENT


Loss payments under this Agreement will reduce the limit of coverage afforded by
the amounts paid, but the limit of coverage will be reinstated in accordance
with the provisions set forth in the Schedules attached hereto.


Nevertheless, the Reinsurer's liability for each excess layer shall not exceed
the amount shown in the Schedules attached hereto.


ARTICLE 11 - NOTICE OF LOSS AND LOSS SETTLEMENTS


The Company shall notify the Reinsurer promptly of all claims which, in the
opinion of the Company, may involve the Reinsurer, and of all subsequent
developments regarding these claims which may materially affect the position of
the Reinsurer. The notification shall be made in the form of a report that
details losses paid and the expected Ultimate Net Losses for each claim related
to a Loss Occurrence subject to this Agreement.


All loss settlements made by the Company, provided they are within the terms of
the Company's original Policies and of this Agreement, shall be binding upon
Reinsurer, and amounts falling to the share of Reinsurer shall be payable
without delay upon reasonable evidence of the amount being given by the Company.
ARTICLE 12 - LATE PAYMENTS


A.
The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Agreement.



B.
In the event any premium, loss or other payment due either party is not received
by the Intermediary named in the Intermediary Article (hereinafter referred to
as the "Intermediary") by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest penalty on the amount past due
calculated for each such payment on the last business day of each month as
follows:



1.
The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times



2.
1/365ths of the LIBOR monthly on the first business day of the month for which
the calculation is made; times



3.    The amount past due, including accrued interest.






--------------------------------------------------------------------------------




C.
It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.



D.
The establishment of the due date shall, for purposes of this Article, be
determined as follows:



1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this Agreement.
In the event a due date is not specifically stated for a given payment, it shall
be deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment.



2.
Any claim or loss payment due the Company hereunder shall be deemed due 10
business days after the proof of loss or demand for payment is transmitted to
the Reinsurer. If such loss or claim payment is not received within the 10
business days, interest will accrue on the payment or amount overdue in
accordance with paragraph B of this Article, from the date the proof of loss or
demand for payment was transmitted to the Reinsurer.



3.
As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph, the due date shall be
as provided for in the applicable section of this Agreement. In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
business days following transmittal of written notification that the provisions
of this Article have been invoked.



E.
For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.



F.
Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense or control of any claim or suit, or prohibiting either party from
contesting the validity of any payment or from initiating any arbitration or
other proceeding in accordance with the provisions of this Agreement. If the
debtor party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.





--------------------------------------------------------------------------------




ARTICLE 13 - SALVAGE AND SUBROGATION (BRMA 47E)


The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less loss adjustment
expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage
thereon shall always be used to reimburse the excess carriers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its primary loss. The Company hereby agrees
to enforce its rights to salvage or subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights.


ARTICLE 14 - OFFSET (BRMA 36C)


The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of the Agreement. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.


ARTICLE 15 - UNAUTHORIZED REINSURANCE


A.
This Article applies only to the extent a Subscribing Reinsurer does not qualify
for credit with any insurance regulatory authority having jurisdiction over the
Company's reserves.



B.
The Company agrees, in respect of its Policies or bonds falling within the scope
of this Agreement, that when it files with its insurance regulatory authority,
or sets up on its books liabilities as required by law, it shall forward to the
Reinsurer a statement showing the proportion of such liabilities applicable to
the Reinsurer. The "Reinsurer's Obligations" shall be defined as follows:

1.    Unearned premium (if applicable);
2.
Known outstanding losses that have been reported to the Reinsurer and Loss
Adjustment Expense relating thereto;

3.
Losses and Loss Adjustment Expense paid by the Company but not recovered from
the Reinsurer;

4.
Losses incurred but not reported from known Loss Occurrences and Loss Adjustment
Expenses relating thereto;

5.
All other amounts for which the Company cannot take credit on its financial
statements unless funding is provided by the Reinsurer.



C.
The Reinsurer's Obligations shall be funded by funds withheld, cash advances,
Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have the option
of determining the method of funding provided it is acceptable to the insurance
regulatory authorities having jurisdiction over the Company's reserves.







--------------------------------------------------------------------------------




D.
When funding by a Trust Agreement, the Reinsurer shall ensure that the Trust
Agreement complies with the provisions of the “Trust Agreement Requirements
Clause” attached hereto. When funding by an LOC, the Reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional LOC issued by a bank and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company's reserves
in an amount equal to the Reinsurer's Obligations. Such LOC shall be issued for
a period of not less than one year, and shall be automatically extended for one
year from its date of expiration or any future expiration date unless 30 days
(or such other time period as may be required by insurance regulatory
authorities), prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the LOC extended for any additional period.



E.
The Reinsurer and the Company agree that any funding provided by the Reinsurer
pursuant to the provisions of this Agreement may be drawn upon at any time,
notwithstanding any other provision of this Agreement, and be utilized by the
Company or any successor, by operation of law, of the Company including, without
limitation, any liquidator, rehabilitator, receiver or conservator of the
Company, for the following purposes, unless otherwise provided for in a separate
Trust Agreement:



1.
To reimburse the Company for the Reinsurer's Obligations, the payment of which
is due under the terms of this Agreement and that has not been otherwise paid;



2.
To make refund of any sum that is in excess of the actual amount required to pay
the Reinsurer's Obligations under this Agreement (or in excess of 102% of the
Reinsurer's Obligations, if funding is provided by a Trust Agreement);



3.
To fund an account with the Company for the Reinsurer's Obligations. Such cash
deposit shall be held in an interest bearing account separate from the Company's
other assets, and interest thereon not in excess of the prime rate shall accrue
to the benefit of the Reinsurer. Any taxes payable on accrued interest shall be
paid out of the assets in the account that are in excess of the Reinsurer's
Obligations (or in excess of 102% of the Reinsurer's Obligations, if funding is
provided by a Trust Agreement). If the assets are inadequate to pay taxes, any
taxes due shall be paid by the Reinsurer.

4.
To pay the Reinsurer's share of any other amounts the Company claims are due
under this Agreement.



F.
If the amount drawn by the Company is in excess of the actual amount required
for E(1) or E(3), or in the case of E(4), the actual amount determined to be
due, the Company shall promptly return to the Reinsurer the excess amount so
drawn, All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.



G.
The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.







--------------------------------------------------------------------------------




H.
At annual intervals, or more frequently at the discretion of the Company, but
never more frequently than quarterly, the Company shall prepare a specific
statement of the Reinsurer's Obligations for the sole purpose of amending the
LOC or other method of funding, in the following manner:



1.
If the statement shows that the Reinsurer's Obligations exceed the balance of
the LOC as of the statement date, the Reinsurer shall, within 30 days after
receipt of the statement, secure delivery to the Company of an amendment to the
LOC increasing the amount of credit by the amount of such difference. Should
another method of funding be used, the Reinsurer shall, within the time period
outlined above, increase such funding by the amount of such difference.



2.
If, however, the statement shows that the Reinsurer's Obligations are less than
the balance of the LOC (or that 102% of the Reinsurer's Obligations are less
than the trust account, balance if funding is provided by a Trust Agreement), as
of the statement date, the Company shall, within 30 days after receipt of
written request from the Reinsurer, release such excess credit by agreeing to
secure an amendment to the LOC reducing the amount of credit available by the
amount of such excess credit. Should another method of funding be used, the
Company shall, within the time period outlined above, decrease such funding by
the amount of such excess.



ARTICLE 16 - TAXES


The Company will be liable for taxes (except Federal Excise Tax) on premiums
reported to the Reinsurer hereunder.


Federal Excise Tax applies only to those Reinsurers, excepting Underwriters at
Lloyd's London and other Reinsurers exempt from the Federal Excise Tax, who are
domiciled outside the United States of America.


The Reinsurer has agreed to allow for the purposes of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.


In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon, and the
Company or its agent should take steps to recover the Tax from the U.S.
Government.


ARTICLE 17 - CURRENCY


The currency to be used for all purposes of this Agreement shall be United
States of America currency.


ARTICLE 18 - DELAY, OMISSION OR ERROR


Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability that would attach to it hereunder if such delay,
omission or error had not been made, provided such delay, omission or error is
rectified immediately upon discovery.






--------------------------------------------------------------------------------




ARTICLE 19 - ACCESS TO RECORDS


The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the Policy, accounting or claim files ("Records") relating to business reinsured
under this Agreement during regular business hours after giving five working
days' prior notice. This right shall be exercisable during the term of this
Agreement or after the expiration of this Agreement. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company and the Company
shall have no right to reimbursement under this Agreement if it fails or refuses
to provide the access required by this Article other than by reason of the
Reinsurer's failure to pay such undisputed amounts.


ARTICLE 20 - ARBITRATION (BRMA 6J)


As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Agreement, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.


Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire. The Arbiters shall consider this Agreement as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.


If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Agreement from several to joint.


Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.






--------------------------------------------------------------------------------




Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Agreement, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.


ARTICLE 21 - SERVICE OF SUIT


(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities).


It is agreed that in the event the Reinsurer fails to perform its obligations
hereunder, the Reinsurer, at the request of the Company, will submit to the
jurisdiction of any court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer's rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States.


Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Contract, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement.


ARTICLE 22 - INSOLVENCY


A.
If more than one reinsured company is referenced within the definition of
"Company" in the Preamble to this Agreement, this Article shall apply severally
to each such company. Further, this Article and the laws of the domiciliary
state shall apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state's laws shall prevail.



B.
In the event of the insolvency of the Company, this reinsurance (or the portion
of any risk or obligation assumed by the Reinsurer, if required by applicable
law) shall be payable directly to the Company, or to its liquidator, receiver,
conservator or statutory successor, either: (1) on the basis of the liability of
the Company, or (2) on the basis of claims filed and allowed in the liquidation
proceeding, whichever may be required by applicable statute, without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
Policy or bond reinsured, which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses that it may deem available to the Company or
its liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to the approval of the
court, against the Company as part of the expense of conservation or liquidation
to the extent of a pro rata share of the benefit that may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.







--------------------------------------------------------------------------------




C.
Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Agreement as though
such expense had been incurred by the Company.



D.
As to all reinsurance made, ceded, renewed or otherwise becoming effective under
this Agreement, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as provided by Section 4118 (a)(1)(A) of the New
York Insurance Law, provided the conditions of 1114(c) of such law have been
met, if New York law applies) or except (1) where the Agreement specifically
provides another payee in the event of the insolvency of the Company, or (2)
where the Reinsurer, with the consent of the direct insured or insureds, has
assumed such Policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such Policies and in substitution for the
obligations of the Company to such payees. Then, and in that event only, the
Company, with the prior approval of the certificate of assumption on New York
risks by the Superintendent of Insurance of the State of New York, or with the
prior approval of such other regulatory authority as may be applicable, is
entirely released from its obligation and the Reinsurer shall pay any loss
directly to payees under such Policy.



ARTICLE 23 - THIRD PARTY RIGHTS (BRMA 52C)


This Agreement is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Agreement, except as
expressly provided otherwise in the INSOLVENCY ARTICLE.


ARTICLE 24 - SEVERABILITY


If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Agreement or the enforceability of
such provision in any other jurisdiction.


ARTICLE 25 - CONFIDENTIALITY


For a period of three years following the termination or expiration of this
Agreement, the contracting parties undertake to regard the terms of this
Agreement (and any confidential, proprietary information relating thereto
provided in writing to such other party) as confidential, with the parties to
effect the same prudence and care afforded by such party to its own
confidential, proprietary information. Each party further agrees that it shall
not disclose any of such information to any third party without the prior
written consent of the other party or except as may be required by applicable
law or regulation, or by legal process (including without limitation as may be
required by United States Federal tax law or regulation), or to the auditors,
professional advisors, accountants, retrocessionaires, related managing general
agents, directors or officers of such party with a reasonable need to know such
information. Except as expressly set forth above, the parties agree and
acknowledge that this Article is not intended to restrict or limit the conduct
of the other party's current or proposed business.






--------------------------------------------------------------------------------




ARTICLE 26 - ENTIRE AGREEMENT (BRMA 74B)


This Agreement constitutes the entire agreement between the parties. In no event
shall this Agreement provide any guarantee of profit, directly or indirectly,
from the Reinsurer to the Company or from the Company to the Reinsurer. This
Agreement may be clarified, amended or modified only by written agreement signed
by both parties. Such written agreement shall become part of this Agreement.


ARTICLE 27 - CHOICE OF LAW AND JURISDICTION


This Agreement shall be governed as to performance, administration and
interpretation by the laws of the State of Florida exclusive of conflict of law
rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.


ARTICLE 28 - INTERMEDIARY


BMS Intermediaries Inc., is hereby recognized as the intermediary negotiating
this Agreement for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through BMS Intermediaries
Inc. Payments by the Company to the Intermediary shall be deemed to constitute
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed only to constitute payment to the Company to the extent that such
payments are actually received by the Company.


ARTICLE 29 - NOTICES AND MODE OF EXECUTION


Whenever a notice, statement, report or any other written communication is
required by this Agreement, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.


The use of any of the following shall constitute a valid execution of this
Agreement or any amendments thereto:


A.
Paper documents with an original ink signature;



B.
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or







--------------------------------------------------------------------------------




C.
Electronic records with an electronic signature made via an electronic agent.
For the purposes of this Agreement, the terms “electronic record,” “electronic
signature” and “electronic agent” shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.



This Agreement may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.




Signed in St. Petersburg, Florida, this 9th day of June, 2011.




For and on behalf of the Company:


/s/ Donald J. Cronin
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY








--------------------------------------------------------------------------------




SCHEDULE A


First Property Catastrophe Excess of Loss Reinsurance


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith




This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company's First Property Catastrophe Excess of
Loss Reinsurance.


Retention and Limit


The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of $25,000,000
each and every Loss Occurrence, subject to a limit of liability to the Reinsurer
of $20,156,870 each and every Loss Occurrence.


Premium


The Company shall pay the Reinsurer a Deposit Premium of $8,667,454 in
accordance with the PREMIUM ARTICLE of this Agreement. The Deposit Premium shall
be adjusted in accordance with the PREMIUM ARTICLE of this Agreement, by a rate
of 0.0217% applied to the Company's Total Insurance Values in-force for
Coverages A, B, C and D in respect of the Company's Florida and South Carolina
Homeowners/Dwelling/Condominium Business (“TIV”) as at September 30, 2011
subject to a minimum premium of $6,933,963. (Minimum premium to be 80% of the
developed Deposit Premiums which are in turn based on TIV at September 30, 2011
of $39,986,886,759.)


Reinstatement


Loss payments under this Agreement will reduce the limit of coverage afforded by
the amount paid, but such amount shall be immediately reinstated from the time
of occurrence of the loss in consideration of the payment by the Company of an
additional premium calculated by applying to the reinsurance premium for the
term of this Agreement (exclusive of reinstatement premium), the percentage of
the face amount of this Agreement so reinstated. Whenever the Company requests
payment by the Reinsurer of any loss under this excess layer, the Company shall
submit a statement to the Reinsurer of reinstatement premium due the Reinsurer
for the excess layer. If the reinsurance premium for the term of this Agreement
has not been finally determined as of the date of any such statement, the
calculation of reinstatement premium due shall be based on the annual deposit
premium and shall be readjusted when the final reinsurance premium for the term
of this Agreement has been finally determined. Any reinstatement premium shown
to be due the Reinsurer as reflected by such statement (less prior payments, if
any, for this excess layer) shall be payable by the Company concurrently with
payment by the Reinsurer of the requested loss for this excess layer. Any return
reinstatement premium shown to be due the Company shall be remitted by the
Reinsurer as promptly as possible after receipt and verification of the
Company's statement. Nevertheless, the Reinsurer's liability hereunder shall
never exceed $20,156,870 for any one Loss Occurrence and $40,313,740 for all
Loss Occurrences during the term of this Agreement.




--------------------------------------------------------------------------------




SCHEDULE B


Second Property Catastrophe Excess of Loss Reinsurance


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith




This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company's Second Property Catastrophe Excess of
Loss Reinsurance.


Retention and Limit


The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of $45,156,870
each and every Loss Occurrence, subject to a limit of liability to the Reinsurer
of $72,389,610 each and every Loss Occurrence.


Premium


The Company shall pay the Reinsurer a Deposit Premium of $24,793,441 in
accordance with the PREMIUIM ARTICLE of this Agreement. The Deposit Premium
shall be adjusted in accordance with the PREMIUM ARTICLE of this Agreement, by a
rate of 0.0620% applied to the Company's Total Insurance Values in-force for
Coverages A, B, C and D in respect of the Company's Florida and South Carolina
Homeowners/Dwelling/Condominium Business (“TIV”) as at September 30, 2011
subject to a minimum premium of $19,834,752.80. (Minimum premium to be 80% of
the developed Deposit Premiums which are in turn based on TIV at September 30,
2011 of $39,986,886,759.)


Reinstatement


Loss payments under this Agreement will reduce the limit of coverage afforded by
the amount paid, but such amount shall be immediately reinstated from the time
of occurrence of the loss in consideration of the payment by the Company of an
additional premium calculated by applying to the reinsurance premium for the
term of this Agreement (exclusive of reinstatement premium), the percentage of
the face amount of this Agreement so reinstated. Whenever the Company requests
payment by the Reinsurer of any loss under this excess layer, the Company shall
submit a statement to the Reinsurer of reinstatement premium due the Reinsurer
for the excess layer. If the reinsurance premium for the term of this Agreement
has not been finally determined as of the date of any such statement, the
calculation of reinstatement premium due shall be based on the annual deposit
premium and shall be readjusted when the final reinsurance premium for the term
of this Agreement has been finally determined. Any reinstatement premium shown
to be due the Reinsurer as reflected by such statement (less prior payments, if
any, for this excess layer) shall be payable by the Company concurrently with
payment by the Reinsurer of the requested loss for this excess layer. Any return
reinstatement premium shown to be due the Company shall be remitted by the
Reinsurer as promptly as possible after receipt and verification of the
Company's statement. Nevertheless, the Reinsurer's liability hereunder shall
never exceed $72,389,610 for any one Loss Occurrence and $144,779,220 for all
Loss Occurrences during the term of this Agreement.




--------------------------------------------------------------------------------




SCHEDULE C


Third Property Catastrophe Excess of Loss Reinsurance


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith




This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company's Third Property Catastrophe Excess of
Loss Reinsurance.


Retention and Limit


The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of
$117,546,480 each and every Loss Occurrence, subject to a limit of liability to
the Reinsurer of $30,156,870 each and every Loss Occurrence.


In the event the limit and retention provided by the FHCF is adjusted in
accordance with the provisions of the reimbursement contract between the Company
and the State Board of Administration of the State of Florida, the Company's
additional retention, if any, will be included in the limit of liability of the
Reinsurer. In no event shall the limit of liability to the Reinsurer exceed
$30,156,870 each and every Loss Occurrence.


In the event the coverage provided by FHCF is depleted, exhausted or otherwise
unavailable, the Reinsurer will be liable in respect of each and every Loss
Occurrence for the Ultimate Net Loss over and above an initial Ultimate Net Loss
of $117,546,480 each and every Loss Occurrence, subject to a limit of liability
to the Reinsurer of $30,156,870.


Premium


The Company shall pay the Reinsurer a Deposit Premium of $6,332,943 in
accordance with the PREMIUM ARTICLE of this Agreement. The Deposit Premium shall
be adjusted in accordance with the PREMIUM ARTICLE of this Agreement, by a rate
of 0.0158% applied to the Company's Total Insurance Values in-force for
Coverages A, B, C and D in respect of the Company's Florida and South Carolina
Homeowners/Dwelling/Condominium Business (“TIV”) as at September 30, 2011
subject to a minimum premium of $5,066,354,40. (Minimum premium to be 80% of the
developed Deposit Premiums which are in turn based on TIV at September 30, 2011
of $39,986,886,759.)






--------------------------------------------------------------------------------




Reinstatement


Loss payments under this Agreement will reduce the limit of coverage afforded by
the amount paid, but such amount shall be immediately reinstated from the time
of occurrence of the loss in consideration of the payment by the Company of an
additional premium calculated by applying to the reinsurance premium for the
term of this Agreement (exclusive of reinstatement premium), the percentage of
the face amount of this Agreement so reinstated. Whenever the Company requests
payment by the Reinsurer of any loss under this excess layer, the Company shall
submit a statement to the Reinsurer of reinstatement premium due the Reinsurer
for the excess layer. If the reinsurance premium for the term of this Agreement
has not been finally determined as of the date of any such statement, the
calculation of reinstatement premium due shall be based on the annual deposit
premium and shall be readjusted when the final reinsurance premium for the term
of this Agreement has been finally determined. Any reinstatement premium shown
to be due the Reinsurer as reflected by such statement (less prior payments, if
any, for this excess layer) shall be payable by the Company concurrently with
payment by the Reinsurer of the requested loss for this excess layer. Any return
reinstatement premium shown to be due the Company shall be remitted by the
Reinsurer as promptly as possible after receipt and verification of the
Company's statement. Nevertheless, the Reinsurer's liability hereunder shall
never exceed $30,156,870 for any one Loss Occurrence and $60,313,740 for all
Loss Occurrences during the term of this Agreement.






--------------------------------------------------------------------------------




SCHEDULE D


Fourth Property Catastrophe Excess of Loss Reinsurance


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith




This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company's Fourth Property Catastrophe Excess of
Loss Reinsurance.


Retention and Limit


The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of
$147,703,350 each and every Loss Occurrence, subject to a limit of liability to
the Reinsurer of $6,288,482 each and every Loss Occurrence.


In the event the limit and retention provided by the FHCF and/or the limit and
retention provided by the Temporary Increase in Coverage Limits (“TICL”) are
adjusted in accordance with the provisions of the reimbursement contract between
the Company and the State Board of Administration of the State of Florida, the
Company's additional retention, if any, will be included in the limit of
liability of the Reinsurer. In no event shall the limit of liability to the
Reinsurer exceed $6,288,482 each and every Loss Occurrence.


In the event the coverage provided by the TICL and/or the coverage provided by
the FHCF is depleted, exhausted or otherwise unavailable, the Reinsurer will be
liable in respect of each and every Loss Occurrence for the Ultimate Net Loss
over and above an initial Ultimate Net Loss of $147,703,350 each and every Loss
Occurrence, subject to a limit of liability to the Reinsurer of $6,288,482.


Premium


The Company shall pay the Reinsurer a Deposit Premium of $786,060 in accordance
with the PREMIUM ARTICLE of this Agreement. The Deposit Premium shall be
adjusted in accordance with the PREMIUM ARTICLE of this Agreement, by a rate of
0.0020% applied to the Company's Total Insurance Values in-force for Coverages
A, B, C and D in respect of the Company's Florida and South Carolina
Homeowners/Dwelling/Condominium Business (“TIV”) as at September 30, 2011
subject to a minimum premium of $628,848. (Minimum premium to be 80% of the
developed Deposit Premiums which are in turn based on TIV at September 30, 2011
of $39,986,886,759.)






--------------------------------------------------------------------------------




Reinstatement


Loss payments under this Agreement will reduce the limit of coverage afforded by
the amount paid, but such amount shall be immediately reinstated from the time
of occurrence of the loss in consideration of the payment by the Company of an
additional premium calculated by applying to the reinsurance premium for the
term of this Agreement (exclusive of reinstatement premium), the percentage of
the face amount of this Agreement so reinstated. Whenever the Company requests
payment by the Reinsurer of any loss under this excess layer, the Company shall
submit a statement to the Reinsurer of reinstatement premium due the Reinsurer
for the excess layer. If the reinsurance premium for the term of this Agreement
has not been finally determined as of the date of any such statement, the
calculation of reinstatement premium due shall be based on the annual deposit
premium and shall be readjusted when the final reinsurance premium for the term
of this Agreement has been finally determined. Any reinstatement premium shown
to be due the Reinsurer as reflected by such statement (less prior payments, if
any, for this excess layer) shall be payable by the Company concurrently with
payment by the Reinsurer of the requested loss for this excess layer. Any return
reinstatement premium shown to be due the Company shall be remitted by the
Reinsurer as promptly as possible after receipt and verification of the
Company's statement. Nevertheless, the Reinsurer's liability hereunder shall
never exceed $6,288,482 for any one Loss Occurrence and $12,576,964 for all Loss
Occurrences during the term of this Agreement






--------------------------------------------------------------------------------




NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL-DAMAGE - REINSURANCE - U.S.A.


1.
This Agreement does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.



2.
Without in any way restricting the operation of paragraph (1) of this Clause,
this Agreement does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:



I.    Nuclear reactor power plants including all auxiliary property on the site,
or


II.
Any other nuclear reactor, installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or



III.
Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or



IV.
Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.



3.
Without in any way restricting the operation of paragraphs (1) and (2) hereof,
this Agreement does not cover any loss or liability by radioactive contamination
accruing to the Reassured, directly or indirectly, and whether as Insurer or
Reinsurer, from any insurance on property which is on the same site as a nuclear
reactor power plant or other nuclear installation and which normally would be
insured therewith except that this paragraph (3) shall not operate.



(a)
where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or



(b)
where the said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However, on and after 1st January, 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.



4.
Without in any way restricting the operation of paragraphs (1), (2) and (3)
hereof, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.







--------------------------------------------------------------------------------




5.
It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.



6.
The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.



7.    Reassured to be sole judge of what constitutes:


(a)    substantial quantities, and


(b)    the extent of installation, plant or site.


Note - Without in any way restricting the operation of paragraph (I) hereof, it
is understood and agreed that


(a)
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.



(b)
with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.









In accordance with NMA 1119 (12/12/57)








--------------------------------------------------------------------------------




TERRORISM EXCLUSION
(Property Treaty Reinsurance)


Notwithstanding any provision to the contrary within this reinsurance agreement
or any endorsement thereto, it is agreed that this reinsurance agreement
excludes loss, damage, cost, or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.


An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organisation(s) or government(s) de
jure or de facto, and which:


(i)    involves violence against one or more persons; or
(ii)    involves damage to property; or
(iii)    endangers life other than that of the person committing the action; or
(iv)    creates a risk to health or safety of the public or a section of the
public; or
(v)    is designed to interfere with or to disrupt an electronic system.


This reinsurance agreement also excludes loss, damage, cost or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism.


Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this reinsurance agreement, in respect only of personal lines
this reinsurance agreement will pay actual loss or damage (but not related cost
or expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, radioactive, or nuclear pollution or
contamination or explosion.




NMA2930c
22/11/02
Form approved by Lloyd's Market Association [Non-Marine]




--------------------------------------------------------------------------------




TRUST AGREEMENT REQUIREMENTS CLAUSE


A.
Except as provided in paragraph B. of this Clause, if the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:



1.
Requires the Reinsurer to establish a trust account for the benefit of the
Company, and specifies what the Trust Agreement is to cover;



2.
Stipulates that assets deposited in the trust account shall be valued according
to their current fair market value and shall consist only of cash (United States
legal tender), certificates of deposit (issued by a United States bank and
payable in United States legal tender), and investments of the types permitted
by the regulatory authorities having jurisdiction over the Company's reserves,
or any combination of the three, provided that the investments are issued by an
institution that is not the parent, subsidiary or affiliate of either the
Reinsurer or the Company;



3.
Requires the Reinsurer, prior to depositing assets with the trustee, to execute
assignments or endorsements in blank, or to transfer legal title to the trustee
of all shares, obligations or any other assets requiring assignments, in order
that the Company, or the trustee upon the direction of the Company, may whenever
necessary negotiate these assets without consent or signature from the Reinsurer
or any other entity;



4.
Requires that all settlements of account between the Company and the Reinsurer
be made in cash or its equivalent; and



5.
Provides that assets in the trust account shall be withdrawn only as permitted
in this Agreement, without diminution because of the insolvency of the Company
or the Reinsurer.



B.
If a ceding insurer is domiciled in California and the Reinsurer satisfies its
funding obligations under the Unauthorized Reinsurance Article by providing a
Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:



1.
Provides that assets deposited in the trust account shall be valued according to
their current fair market value and shall consist only of cash in United States
dollars, certificates of deposit issued by a United States financial institution
as defined in California Insurance Code Section 922.7(a) and payable in United
States dollars, and investments permitted by the California Insurance Code, or
any combination of the above;



2.
Provides that investments in or issued by an entity controlling, controlled by
or under common control with either the grantor or the beneficiary of the trust
shall not exceed 5% of total investments;







--------------------------------------------------------------------------------




3.
Requires the Reinsurer, prior to depositing assets with the trustee, to execute
assignments or endorsements in blank, or to transfer legal title to the trustee
of all shares, obligations or any other assets requiring assignments, in order
that the ceding insurer, or the trustee upon the direction of the ceding
insurer, may, whenever necessary, negotiate these assets without consent or
signature from the Reinsurer or any other entity;



4.
Provides that assets in the trust account shall be withdrawn only as permitted
in this Agreement, without diminution because of the insolvency of the ceding
insurer or the Reinsurer.



C.    If there are multiple ceding insurers that collectively comprise the
Company, "regulatory authorities" as referenced in subparagraph A(2) above,
shall mean the individual ceding insurer's domestic regulator. If such ceding
insurer is subject to the commercial domicile laws or regulations of another
state, such laws or regulations shall apply to the extent not in conflict with
those of such ceding insurer's domicile.






























































































--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


ALTERRA BERMUDA LIMITED
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 2.50%
SCHEDULE B - 2.50%
SCHEDULE C - 0.00%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 23rd day of June, 2011.


/s/ Alterra Bermuda Limited
ALTERRA BERMUDA LIMITED






--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


ARCH REINSURANCE LTD (BERMUDA)
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 9.00%
SCHEDULE B - 5.00%
SCHEDULE C - 0.00%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


In lieu of the provisions of paragraph A of ARTICLE 15 -UNAUTHORIZED REINSURANCE
the following shall apply to the Subscribing Reinsurer's share hereunder:


"A.    As respects a subscribing reinsurer who does not qualify for full credit
with any insurance regulatory authority having jurisdiction over the Company's
reserves, it is understood that any funding required of such subscribing
reinsurer as set forth below shall not be great than the amount of funding
required by the insurance regulatory authorities having jurisdiction over the
Company's reserves."


It is understood, should the Company go into liquidation or should a receiver be
appointed, all amounts due, or that would become due (including all deposits and
reinstatements, net of adjustments, if any) either the Company or Reinsurer,
whether by reason of premium, losses, or otherwise under this Agreement, shall
be subject to the right of offset at any time and from time to time, and upon
the exercise of the same, only the net balance shall be due.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 13th day of June, 2011.


/s/ Arch Reinsurance Ltd (Bermuda)
ARCH REINSURANCE LTD (BERMUDA)






--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


ARGO RE LTD.
Pembroke, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 0.00%
SCHEDULE B - 0.00%
SCHEDULE C - 5.00%
SCHEDULE D - 5.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Pembroke, Bermuda, this 8th day of June, 2011.


/s/ Argo Re Ltd.
ARGO RE LTD.




--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


DAVINCI REINSURANCE LTD
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 16.00%
SCHEDULE B - 16.00%
SCHEDULE C - 0.00%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 21st day of June, 2011.


/s/ DaVinci Reinsurance Ltd
DAVINCI REINSURANCE LTD






--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


EVEREST REINSURANCE COMPANY
a Delaware Corporation
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 19.00%
SCHEDULE B - 7.50%
SCHEDULE C - 0.00%
SCHEDULE D - 0.00%


The following shall apply to the Subscribing Reinsurer's share hereunder:


"Whenever the word 'Company' is used in this Agreement, such term shall be held
to include any or all of the affiliated companies which are or may hereafter be
under common control, provided that notice be given to the Reinsurer of any such
newly affiliated companies which may hereafter come under common control as soon
as practicable with full particulars as to how such affiliation is likely to
affect this Agreement. In the event of either party maintaining that such
affiliation calls for alteration in existing terms, and an agreement for
alteration not being arrived at, then the business of such newly affiliated
company is covered at existing terms for a period of up to forty-five (45) days
after notice by either party that it does not wish to cover such business."


The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Liberty Corner, New Jersey, this 27rd day of July, 2011.


/s/ Everest Reinsurance Company
EVEREST REINSURANCE COMPANY








--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


FLAGSTONE REASSURANCE SUISSE SA - BERMUDA BRANCH
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 3.00%
SCHEDULE B - 5.00%
SCHEDULE C - 5.00%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 8th day of June, 2011.


/s/ Flagstone Reassurance Suisse SA - Bermuda Branch
FLAGSTONE REASSURANCE SUISSE SA - BERMUDA BRANCH








--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


HISCOX INSURNACE COMPANY (BERMUDA) LTD
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 1.00%
SCHEDULE B - 1.00%
SCHEDULE C - 0.00%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 13th day of June, 2011.


/s/ Hiscox Insurance Company (Bermuda) Ltd
HISCOX INSURANCE COMPANY (BERMUDA) LTD








--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


MUNICH REINSURANCE AMERICA, INC
A Delaware Corporation
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 0.00%
SCHEDULE B - 0.00%
SCHEDULE C - 7.25%
SCHEDULE D - 7.25%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


When used in this Agreement, the term "Company" shall include any or all
affiliated or acquired companies which are or may come under common control,
provided that notice be given to the Subscribing Reinsurer of any such newly
acquired or affiliated company which may come under common control within 15
days of such acquisition or affiliation providing full particulars as to how
such acquisition or affiliation is likely to affect this Agreement. If the
business of the newly acquired or affiliated company calls for alterations to
the existing terms of this Agreement, and is not acceptable by either party,
then the business of this newly acquired or affiliated company is covered per
the existing terms only for a period of 45 days from the date when the notice
was first received by the Subscribing reinsurer.


It is understood that treaty data and information will be entered in the
Subscribing Reinsurer's group-wide IT system, subject to the other conditions of
the Contract's Confidentiality Article. Anyone accessing confidential treaty
information in the Subscribing Reinsurer's group-wide IT systems will need to
have legal access and as such is contractually and/or legally bound and/or
required by internal policy to hold all information available through these
systems in strict confidence.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Princeton, New Jersey, this 17th day of June, 2011.


/s/ Munich Reinsurance America, Inc
MUNICH REINSURANCE AMERICA, INC






--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


ODYSSEY REINURANCE COMPANY
Stamford, Connecticut
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 0.00%
SCHEDULE B - 2.00%
SCHEDULE C - 5.00%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Stamford, Connecticut, this 10th day of June, 2011.


/s/ Odyssey Reinsurance Company
ODYSSEY REINSURANCE COMPANY








--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


PARTNER REINSURANCE COMPANY LTD
Pembroke, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 0.00%
SCHEDULE B - 0.00%
SCHEDULE C - 4.00%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Pembroke, Bermuda, this 13th day of June, 2011.


/s/ Partner Reinsurance Company Ltd
PARTNER REINSURANCE COMPANY LTD








--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


RENAISSANCE REINSURANCE LTD
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 24.00%
SCHEDULE B - 24.00%
SCHEDULE C - 0.00%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 21st day of June, 2011.


/s/ Renaissance Reinsurance Ltd
RENAISSANCE REINSURANCE LTD






--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


TOKIO MILLENNIUM RE LTD
Pembroke, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 0.00%
SCHEDULE B - 2.00%
SCHEDULE C - 5.00%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 16th day of June, 2011.


/s/ Tokio Millennium Re Ltd
TOKIO MILLENNIUM RE LTD






--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


TORUS INSURANCE (BERMUDA) LIMITED
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 0.00%
SCHEDULE B - 2.50%
SCHEDULE C - 2.50%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 18th day of July, 2011.


/s/ Torus Insurance (Bermuda) Limited
TORUS INSURANCE (BERMUDA) LIMITED






--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


TRANSATLANTIC REINSURANCE COMPANY
New York, New York
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed that effective at 12:01 a.m., Eastern Standard Time, June 1,
2011, no. 4) of ARTICLE 3 - TERM is herby deleted and replaced with the
following:


4)    The subscribing reinsurer has become merged with, acquired or controlled
by any company, corporation, or individual(s) not controlling the subscribing
reinsurer's operations previously, and the surviving entity has A.M. Best's
insurer financial strength rating below A-.




It is further hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 0.00%
SCHEDULE B - 0.00%
SCHEDULE C - 15.00%
SCHEDULE D - 0.00%




The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in New York, New York, this 7th day of July, 2011.


/s/ Transatlantic Reinsurance Company
TRANSATLANTIC REINSURANCE COMPANY








--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


VARIOUS UNDERWRITERS AT LLOYD'S, LONDON
(as per the schedule attached)
(hereinafter referred to collectively as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 11.50%
SCHEDULE B - 23.25%
SCHEDULE C - 48.75%
SCHEDULE D - 39.50%


It is further agreed that service of process in a suit brought in accordance
with ARTICLE 21 - SERVICE OF SUIT shall be made upon Messrs Mendes and Mount,
750 Seventh Avenue, New York, New York 10019-6829.


The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in London, England, this ______ day of _____, 2011.


/s/ Lloyd's Policy Signing Office
VARIOUS UNDERWRITERS AT LLOYD'S, LONDON








--------------------------------------------------------------------------------




Now Know Ye that we the Underwriters, Members of the Syndicates whose definitive
numbers in the after-mentioned List of Underwriting Members of Lloyd's are set
out in the attached Table, hereby bind ourselves each for his own part and not
one for another, our Executors and Administrators, and in respect of his due
proportion only, to pay or make good to the Assured or to the Assured's
Executors or Administrators or to indemnify him or them against all such loss,
damage or liability as herein provided, such payment to be made after such loss,
damage or liability is proved and the due proportion for which each of us, the
Underwriters, is liable shall be ascertained by reference to his share, as shown
in the said List, of the Amount, Percentage or Proportion of the total sum
insured hereunder which is the Table set opposite the definitive number of the
Syndicate of which such Underwriter is a Member AND FURHTER THAT the List of
Underwriting Members of Lloyd's referred to above shows their respective
Syndicates and Shares therein, is deemed to be incorporated in and to form part
of this policy, bears the number specified in the attached Table and is
available for inspection at Lloyd's Policy Signing Office by the Assured or his
or their representatives and a true copy of the material parts of the said List
certified by the General Manager of Lloyd's Policy Signing Office will be
furnished to the Assured on application.


In Witness whereof the General Manager of Lloyd's Policy Signing Office has
subscribed his name on behalf of each of us.


LLOYD'S POLICY SIGNING OFFICE,


/s/ Lloyd's Policy Signing Office








General manager


If this policy (or any subsequent endorsement) has been produced to you in
electronic form, the original document is stored on the Insurer's Market
Repository to which your broker has access.




(NM)


Definite Numbers of Syndicates and Amount, Percentage or Proportion of the Total
Sum insured hereunder shared between the Members of those Syndicates.






--------------------------------------------------------------------------------




Schedule A            61032 30/06/2011            BROKER NUMBER     1836


BUREAU REFERENCE PROPORTION %
SYNDICATE
UNDERWRITER'S REFERENCE
1.75
2791
X1111WG00519
0.75
2791
X1111LX03006
6.00
2001
CAC0226411HL
3.00
1400
LPRX2374111A
 
 
 
TOTAL LINE
No. OF SYNDICATES
 
11.50
4
 





THE LIST OF UNDERWRITING MEMBERS
OF LLOYD'S IS IN RESPECT OF 2011
YEAR OF ACCOUNT


EFFECTIVE FROM: 01 JUN 2011


RISK CODE: XA








--------------------------------------------------------------------------------




Schedule B            61033 30/06/2011            BROKER NUMBER     1836


BUREAU REFERENCE PROPORTION %
SYNDICATE
UNDERWRITER'S REFERENCE
1.75
2791
X111TG02192
0.75
2791
X111MX03007
4.00
2001
CAC2647211TA
3.00
1400
LPRX2374111B
2.50
510
UAXR11EHCRQJ
2.50
1880
UAXQ11EHCRQJ
2.75
958
FVXAXOEN5003
2.00
2987
FC377N11A000
2.00
33
Y15BE110AKWE
1.00
2010
N11B6190A001
1.00
727
5N920X4271MV
 
 
 
TOTAL LINE
No. OF SYNDICATES
 
23.25
11
 





THE LIST OF UNDERWRITING MEMBERS
OF LLOYD'S IS IN RESPECT OF 2011
YEAR OF ACCOUNT


EFFECTIVE FROM: 01 JUN 2011


RISK CODE: XA










--------------------------------------------------------------------------------




Schedule C            61034 30/06/2011            BROKER NUMBER     1836


BUREAU REFERENCE PROPORTION %
SYNDICATE
UNDERWRITER'S REFERENCE
5.2500
2001
CAC1836811PJ
15.5000
435
TA648Q11A000
2.7930
2791
X1111DG04566
1.1970
2791
X1111EX04567
3.4550
510
UAXR11EHCTAK
3.4450
1880
UAXQ11EHCTQJ
5.1000
2010
N11B6190C001
2.5000
1400
LPRX2374111C
2.2500
2987
FC377N11B000
1.8225
2623
T9184J11APCS
0.4275
623
T9184J11APCS
2.2500
727
5N920X5579MV
2.5000
1458
D00283032011
0.2500
1084
60554H11AA
 
 
 
TOTAL LINE
No. OF SYNDICATES
 
48.7500
14
 





THE LIST OF UNDERWRITING MEMBERS
OF LLOYD'S IS IN RESPECT OF 2011
YEAR OF ACCOUNT


EFFECTIVE FROM: 01 JUN 2011


RISK CODE: XA








--------------------------------------------------------------------------------




Schedule D            61035 30/06/2011            BROKER NUMBER     1836


BUREAU REFERENCE PROPORTION %
SYNDICATE
UNDERWRITER'S REFERENCE
4.00
2001
CAC2703311DG
17.50
435
TA649C11A000
7.50
1,084
86160J11AA
4.00
2,010
N11B6190D001
1.62
2,623
T9186F11APCS
0.38
623
T9186F11APCS
2.00
2,987
FC377N11C000
2.50
1,458
D00283042011
 
 
 
TOTAL LINE
No. OF SYNDICATES
 
39.50
8
 





THE LIST OF UNDERWRITING MEMBERS
OF LLOYD'S IS IN RESPECT OF 2011
YEAR OF ACCOUNT


EFFECTIVE FROM: 01 JUN 2011


RISK CODE: XA








--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


PROPERTY CATASTROPHE
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


MARKEL INTERNATIONAL INSURANCE COMPANY
London, England
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
Interests and liabilities of the Reinsurer as set forth in the PROPERTY
CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT as set forth below:


SCHEDULE A - 2.50%
SCHEDULE B - 0.00%
SCHEDULE C - 0.00%
SCHEDULE D - 0.00%




It is further agreed that service of process in a suite brought in accordance
with ARTICLE 21 - SERVICE OF SUIT shall be made upon Messrs Mendes and Mount,
750 Seventh Avenue, New York, New York 10019-6829.


The share(s) of the Subscribing Reinsurer in the Interests and liabilities of
the Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


It is further understood and agreed effective 12:01 a.m., Standard Time, at the
location of the risk, June 1, 2011, the following amendment shall apply:


ARTICLE 28 - INTERMEDIARY is hereby deleted and replaced with the following:


BMS Intermediaries, Inc., are hereby recognized as the Intermediary negotiating
this Agreement for all business hereunder. All communications (including but not
limited to notices, statements, reports, premiums, return premium taxes, losses,
Loss Adjustment Expenses, salvages and loss settlements) relating thereto shall
be transmitted to the Company or the Reinsurer through BMS Intermediaries, Inc.
Payments by the Company to the Intermediary shall be deemed to constitute
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed only to constitute payment to the Company to the extent that such
payments are actually received by the Company.


The following shall apply in the event that the Subscribing Reinsurer is an
Xchanging Company market:


A. Payments by the Subscribing Reinsurer to the Intermediary shall be processed
through the BMS Group Ltd bank account, and receipt of such payments in the BMS
Group Ltd bank account will be deemed to constitute payment to the Intermediary.


B. Payments by the Intermediary to the Subscribing Reinsurer will be deposited
by the Intermediary into the BMS




--------------------------------------------------------------------------------




Group Ltd bank account prior to the automatic transfer to the subscribing
reinsurer through the London Irrevocable Processing and Settlement Scheme
(LIPS). Payment by the Intermediary to the Subscribing Reinsurer will only be
deemed to have been made when tis transfer takes place.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in London, England, this ____day of ___________, 2011.


                                                
MARKETL INTERNATINOAL INSURANCE COMPNAY








--------------------------------------------------------------------------------




Companies Treaty Attestation Clause


We, the Reinsurers, hereby severally agree to reinsurer the Reinsured in the
manner and proportions set forth in this reinsurance contract.


The subscribing Reinsurer's obligations under this contract are several and not
joint and are limited solely to the extent of their individual signed
subscriptions. the subscribing Reinsurers are not responsible for the
subscriptions of any co-subscribing Reinsurer who for any reason does not
satisfy all or part of its obligations.


In witness whereof the mane of a Director of Ins-sure Services Limited is
subscribed on behalf of each of the Reinsurers in accordance with the provisions
of the Services Agreement that each of the Insurers has with London Processing
Centre Limited (a wholly owned subsidiary of Ins-sure Services Limited).


In the event of this attestation clause being attached to a reinsurance contract
the terms Insurers and Insured are deemed to be amended to Reinsurers and
Reinsured.




/s/ Ins-sure Services Limited Director
This wording is not valid unless it bears the signature of a Director of
Ins-sure Services Limited.


If this policy (or any subsequent endorsement) has been produced to you in
electronic form, the original document is stored on the Insurer's Market
Repository to which your broker has access.






--------------------------------------------------------------------------------






BUREAU REFERENCE PROPORTION %
CODE
MEMBER COMPANY AND REFERENCE
2.5000
T3902
MARKETL INTERNATIONAL INSURANCE COMPANY LIMITED (011R014717AR)





